841 F.2d 1466
9 Employee Benefits Ca 1728
Anthony J. SMITH, Trustee of and for:  Millicoma OrthopaedicGroup, Profit Sharing and Retirement Plan Trust,Plaintiff-Appellant,v.James P. HARRANG;  Arthur C. Johnson;  Kendrick M. Mercer;Leslie M. Swanson;  James W. Korth, Stanton F. Long;  JohnC. Watkinson;  John L. Franklin;  John B. Arnold;  Donald R.Laird;  Barry Rubenstein;  Scott Palmer, dba Johnson,Harrang & Mercer, Defendant-Appellee.
No. 86-3952.
United States Court of Appeals,Ninth Circuit.
March 22, 1988.

Before ANDERSON, TANG, and NOONAN, Circuit Judges.

ORDER

1
Through inadvertence, the parties failed to advise the court of the complete settlement of this case prior to the filing of our Opinion on August 17, 1987.


2
Accordingly, the opinion and decision is withdrawn and vacated and this appeal is dismissed as moot.